Spence, J.,
delivered the opinion of this court.
All objections to this bill, by the agreement of the solicitors engaged in the argument, having been waived, we shall proceed to the consideration of the points submitted in the argument for the decision of this court.
The controling question in this case is presented by the first point, namely, the legality and effect of the course pursued by Elizabeth Mason, administratrix of John T. Mason, and that of Abraham Barnes and Melchior B. Mason, administrators of Elizabeth Mason, in the settlement of the estates of their respective intestates, before the Orphans court of Washington county.
On the part of the appellee, it is insisted, that the distributions made in the Orphans court in both of these estates, is legal and binding, so far as all the distributees are concerned; and on the other side, it is insisted by the appellants solicitors, that these distributions are illegal and void.
First, as to the administration and settlement of John T. Mason’s estate, by his administratrix, Elizabeth Mason.
This estate appears to have been closed, final account passed, and distribution made in the Orphans court, on the 25th of August 1827, and each distributee’s share thereof made out in dollars and cents.
The record discloses the fact, that Elizabeth Mason, the administratrix, was, by the orphans court, appointed guardian to the distributees, who were minors at the time. Her accounts passed by the orphans court, as guardian, show that she charged herself, as guardian, with the sum allotted in the distribution to each one of her wards, and annually thereafter, with the interest on the sum thus charged. It appears, also, from the record, that John Dutton, who, after the death of Mrs. Mason, was appointed guardian to such of the children and distributees of John T. Mason, as were then minors, adopted all her acts, and received from the estate of Mrs. Mason, the sum thus allowed them in the distribution. There is no fraud alleged in the settlement and distribution ol the estate of J. T. Mason. There is no allegation of outstanding unpaid *144debts against the administratrix, qua administratrix. Her final account was passed, and distribution made in the Orphans court on the 25th day of August 1825. Letters of administration de bonis non on the estate of John T. Mason, were granted to John Winter, on the 12th day of November 1841.
This statement of facts in the record shews conclusively, that, from the settlement of her administration account, and distribution of her intestate’s estate in the Orphans court, more than sixteen years had elapsed, before letters of administration, de bonis non, on John T. Mason’s estate, were granted to John Winter; and, after all the distributees who were of age, and those who were minors by their guardians, had received their distributive shares.
Letters of administration on the estate of Mrs. Mason, were granted by the Orphans Court of Washington county, to Abraham Barnes and Melchior B. Mason, shortly after her death, which occurred in July, 1836.
Mrs. Mason’s administrators, returned an inventory of her personal estate, and included all the slaves involved in this controversy, except John Robinson, being the slaves which were returned by Mrs. Mason, as administratrix of John T. Mason ; with the exception of those, born subsequently to the date of her inventory. The administrators on the estate of Mrs. Mason paid off her creditors, and passed a final account in the Orphans Court: that court made a distribution of the surplus of the estate, and appointed two persons to value and distribute the slaves among the legal representatives of Elizabeth Mason, deceased; who accordingly did make distribution ; and returned a statement thereof to the Orphans Court. The record does not allege any demand of any outstanding, unpaid creditor, of either of the intestates, John T. Mason, or Elizabeth Mason, against their administrators de bonis non, qua, administrators. The record discloses the fact, that the distributees of John T. Mason and Elizabeth Mason, (excepting the widow of J. T. Mason,) are the same persons ; that each of those distributees have received their portion, (those of full age themselves, the minors, by their guardians,) of their estate.
*145We are called upon, under this state of facts, to say, whether the court below decided correctly, that these distributions, thus made, under the sanction of the Orphans Court of Washington county, are null and void? We think not. It might readily be presumed, from the lapse of time, the receipt by all, and disposition of the estate by some, of the distributees ; the acquiescence of the distributees, in the one case, of more than sixteen years, and in the other more than four years; no creditor of the intestates making demand of payment; and no charge of fraud; that distribution had been made, even if it did not appear from the record. Vide. Allender, adm’r of Wyse vs. Riston, 3 Gill & John. 86.
We are of the opinion, from all the facts which the record in this case reveals, that the distribution made in the Orphans Court of John T. Mason’s estate, by bis administrators, was so made with the knowledge, consent, and full approbation of all the parties, legally interested therein. The administratrix was the mother, the natural guardian, and guardian in fact, of all of the distributees After the death of Mrs. Mason, Mr. Dutton, who succeeded her in the guardianship of these, her wards, manifestly approved this distribution thus made, by adopting her acts as guardian; and receiving from her administrators the sums apportioned to each of her wards.
Our conclusion, drawn from these facts, is placed beyond a doubt by the lapse of time when this distribution was made, before any attempt is made to question its integrity. This transaction slept for more than sixteen years, in as profound silence as its author ; and, when an effort is made, to drag it up from its long repose, it is not by any charge of deceit, or unfairness, or fraud, but that the letter of the law had not been fully observed, performed, and kept.
Again, this effort is not being now made by the demand of any unpaid, inexorable, creditor of J. T. Mason ; we hear of no such demand. If, then, it be at the instance of the distributees, through the instrumentality of the administrator de bonis non, they come with ill grace, too late, and not in the proper form. If the guardian had acted unfaithfully, or un*146fairly, in the discharge of her trust, their redress was clear and ample at law, on her bond. It is too late, after such a train of facts and circumstances as this record developes, in which they have participated, and to which, by their sanction, they have given validity, to call them into question now.
The distributees have not only received their distributive portion of the estate of J. T. Mason, but they have received the whole of the estate of his administratrix, their mother; whose estate consisted, almost entirely, of what she derived from her intestate, dead husband.
But, to place this question in a still stronger point of view, let us inquire what would be the effect of setting aside those proceedings in the Orphans Court? There is no offer on the part of those who have received this estate, to account for it; and in fact the record shows, that some of them have placed a large part of this estate beyond their control, even if they were willing to do so ; and, they, who seek equity, must first do equity.
There is less doubt, or difficulty, as to the settlement and distribution of Mrs. E. Mason’s estate; and we think its legality beyond question. But, if we did doubt the legality of this distribution in this estate, we do not see how this proceeding could affect it.
That the question in relation to the plate, and horses, and carriage, could not be affected by the distribution of the estates of Mr. and Mrs. Mason, we think too clear to require an argument. These articles not having belonged to either of these intestates estates, at the lime of their death, from any thing which appears on the record.
The plate, was a legacy, by the will of Richard Barnes to J. T. Mason, for his life; after which, it was bequeathed to A. Barnes. Vide. 3 Gill fy John,, 86.
Mrs. Mason appears to have acquired the slave, John Robinson, after the death of her husband ; and he can, by no possibility be subject to the execution in the hands of the sheriff, in this case. As John Robinson must necessarily be the property of the grantees, in the deeds from Abraham *147Barnes and others to Gordon and Schley, and the deed to Price and others ; or, otherwise, the property of the administrator, de bonis non, of Elizabeth Mason. But, it is the opinion of Ihis court, that the property passed by the deeds, from Abraham Barnes and others, to the grantees therein named.
The injunction, issued in the case, must, therefore, be dissolved, as to the said plate, carriage, and horses; and, as to all the other property levied upon, by said Keller, except the negroes or slaves : and must be made perpetual, as to all the negroes or slaves levied upon by him.
decree reversed in part.